 Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6048 Page 1 of 16




     JOSEPH H. HUNT                              Lee Gelernt*
 1
     Assistant Attorney General                  Judy Rabinovitz*
 2   SCOTT G. STEWART                            Anand Balakrishnan*
     Deputy Assistant Attorney General           AMERICAN CIVIL LIBERTIES
 3
     WILLIAM C. PEACHEY                          UNION FOUNDATION
 4   Director                                    125 Broad St., 18th Floor
 5   Office of Immigration Litigation            New York, NY 10004
     WILLIAM C. SILVIS                           T: (212) 549-2660
 6   Assistant Director                          F: (212) 549-2654
 7   Office of Immigration Litigation            lgelernt@aclu.org
     SARAH B. FABIAN                             jrabinovitz@aclu.org
 8   Senior Litigation Counsel                   abalakrishnan@aclu.org
 9   NICOLE MURLEY
     Trial Attorney                              Bardis Vakili (SBN 247783)
10   Office of Immigration Litigation            ACLU FOUNDATION OF
11   U.S. Department of Justice                  SAN DIEGO & IMPERIAL
     Box 868, Ben Franklin Station               COUNTIES
12   Washington, DC 20442                        P.O. Box 87131
13   Telephone: (202) 532-4824                   San Diego, CA 92138-7131
     Fax: (202) 616-8962                         T: (619) 398-4485
14                                               F: (619) 232-0036
15 ADAM L. BRAVERMAN                             bvakili@aclusandiego.org
   United States Attorney
16 SAMUEL W. BETTWY                              Stephen B. Kang (SBN 292280)
17 Assistant U.S. Attorney                       Spencer E. Amdur (SBN 320069)
   California Bar No. 94918                      AMERICAN CIVIL LIBERTIES
18 Office of the U.S. Attorney                   UNION FOUNDATION
19 880 Front Street, Room 6293                   39 Drumm Street
   San Diego, CA 92101-8893                      San Francisco, CA 94111
20 619-546-7125                                  T: (415) 343-1198
21 619-546-7751 (fax)                            F: (415) 395-0950
                                                 skang@aclu.org
22 Attorneys for Federal Respondents-            samdur@aclu.org
23 Defendants
                                                 Attorneys for Petitioners-
24                                               Plaintiffs
25                                               *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6049 Page 2 of 16




 1
                                UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3
     MS. L, et al.,                                      Case No. 18cv428 DMS MDD
 4
 5                    Petitioners-Plaintiffs,
                                                         JOINT STATUS REPORT
 6         vs.
 7
   U.S. IMMIGRATION AND CUSTOMS
 8 ENFORCEMENT, et al.,
 9
                      Respondents-Defendants.
10
11
12         The Court ordered the parties to file a joint status report (“JSR”) by 3:00pm on

13 May 7, 2019, in anticipation of the status conference scheduled at 1:00pm on May
14
     8, 2019. The parties submit this joint status report in accordance with the Court’s
15
16 instruction.
17 I.      DEFENDANTS’ POSITIONS
18
        A. Update on Reunifications for the Original Class Period
19
20         As of May 6, 2019, Defendants have discharged 2,766 of 2,814 possible

21 children of potential class members for the original class period. That is, Defendants
22
   have discharged 2,766 of the 2,814 possible children of potential class members who
23
24 were in the care of the Office of Refugee Resettlement (ORR) as of June 26, 2018.
25 See Table 1: Reunification Update. This is an increase of seven discharges reported
26
   in Table 1 since the JSR filed on April 12, 2019. See ECF No. 396. Four of the seven
27
28

                                                1                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6050 Page 3 of 16



     children were reunified with the separated parent; the remaining three were
 1
 2 discharged under other appropriate circumstances, such as discharges to other
 3
     appropriate sponsors.
 4
 5         Currently, there is one child of a class member from the original class period

 6 who remains in ORR care and is proceeding towards reunification or other
 7
     appropriate discharge. This child has a parent who departed from the United States,
 8
 9 but the Steering Committee has advised that resolution of parental preference will
10 be delayed. Defendants are supporting the efforts of the Steering Committee to
11
     obtain a statement of intent from the parent. Once Defendants receive notice from
12
13 the Steering Committee, Defendants will either reunify the child or move him into
14 the TVPRA sponsorship process, consistent with the intent of the parent.
15
           The current reunification status for the 2,814 children ages 0 through 17 for
16
17 the original class period, who have been the focus of Defendants’ reporting to date,
18 is further summarized in Table 1. The data in Table 1 reflects approximate numbers
19
   on these children maintained by ORR at least as of May 6, 2019. These numbers are
20
21 dynamic and continue to change as more reunifications, determinations on class
22 membership, or discharges occur.
23
24
25
26
27
28

                                              2                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6051 Page 4 of 16



                           Table 1: Reunification Update
 1
                                                   Phase 1   Phase 2
 2                   Description                   (Under 5) (5 and Total
                                                             above)
 3   Total number of possible children of potential
     class members                                        107     2707      2814
 4
                                      Discharged Children
 5   Total children discharged from ORR care:             106     2660      2766
 6   • Children discharged by being reunified             82      2084      2166
         with separated parent
 7
     • Children discharged under other
 8       appropriate circumstances (these include
 9       discharges to other sponsors [such as            24      576        600
         situations where the child’s separated
10       parent is not eligible for reunification] or
11       children that turned 18)
                           Children in ORR Care, Parent in Class
12   Children in care where the parent is not
13   eligible for reunification or is not available for    0       1          1
     discharge at this time:
14   • Parent presently outside the U.S.                   0       1          1
15           o Steering Committee has advised that         0       1          1
                resolution will be delayed
16   • Parent presently inside the U.S.                    0       0          0
17           o Parent in other federal, state, or local    0       0          0
                custody
18           o Parent red flag case review ongoing         0       0          0
19              – safety and well being
20                      Children in ORR Care, Parent out of Class
     Children in care where further review shows           1       8          9
21   they were not separated from parents by DHS
     Children in care where a final determination
22   has been made they cannot be reunified
     because the parent is unfit or presents a danger      0       15        15
23   to the child
     Children in care with parent presently departed
24   from the U.S. whose intent not to reunify has         0       21        21
     been confirmed by the ACLU
25   Children in care with parent in the U.S. who
     has indicated an intent not to reunify                0       1          1
26   Children in care for whom the Steering
     Committee could not obtain parental                   0       1          1
27   preference
28

                                          3                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6052 Page 5 of 16




 1     B. Update on Removed Class Members for the Original Class Period
 2
       The current reunification status of removed class members for the original class
 3
 4 period is set forth in Table 2 below. The data presented in this Table 2 reflects
 5 approximate numbers maintained by ORR as of at least May 6, 2019. These
 6
   numbers are dynamic and continue to change as the reunification process moves
 7
 8 forward.
 9                 Table 2: Reunification of Removed Class Members
10    REUNIFICATION REPORTING METRIC                  NO.                 REPORTING
      PROCESS                                                             PARTY
11
      STARTING
12    POPULATION    Children in ORR care with parents 23                  Defs.
                    presently departed from the U.S.
13
14    PROCESS 1:
      Identify &             Children with no “red flags” for
15    Resolve                safety or parentage                    23    Defs.
      Safety/Parentage
16    Concerns

17    PROCESS 2:        Children with parent contact
      Establish Contact information identified                      23    Defs.
18    with Parents in
      Country of Origin Children with no contact issues
                        identified by plaintiff or defendant        23    Defs. & Pls.
19
20                           Children with parent contact
                             information provided to ACLU by        23    Defs.
21                           Government
22    PROCESS 3:         Children for whom ACLU has
      Determine          communicated parental intent for           21    Pls.
23    Parental Intention minor:
      for Minor
24                         • Children whose parents                 21    Pls.
25                             waived reunification

26                              • Children whose parents
                                  chose reunification in            0     Pls.
27                                country of origin
28

                                              4                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6053 Page 6 of 16




 1                          • Children proceeding outside      0   Pls.
                               the reunification plan
 2                       Children for whom ACLU has not
                         yet communicated parental intent      1   Pls.
 3                       for minor:
                            • Children with voluntary
 4                                                             0   Defs.
                               departure orders awaiting
 5                             execution
 6                          • Children with parental
                               intent to waive reunification   0   Defs.
 7                             documented by ORR
 8                          • Children whose parents
                               ACLU has been in contact        0   Pls.
 9                             with for 28 or more days
10                             without intent determined
                         Children whose parents steering
11                       committee could not obtain            1   PIs
                         parental preference
12
     PROCESS 4:          Total children cleared Processes 1-
13   Resolve             3 with confirmed intent for           0   Pls.
     Immigration         reunification in country of origin
14   Status of Minors
     to Allow               • Children in ORR care with
15   Reunification            orders of voluntary              0   Defs.
16                            departure
                            • Children in ORR care w/o
17                            orders of voluntary              0   Defs.
18                            departure
                               o Children in ORR care
19                                whose immigration            0   Defs.
20                                cases were dismissed
21
22
23
24
25
26
27
28

                                          5                          18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6054 Page 7 of 16



          C. Update Regarding Government’s Implementation of Settlement
 1
             Agreement
 2
             SETTLEMENT                    DESCRIPTION                       NUMBER
 3              PROCESS
         Election Forms 1             Total number of executed         353 (225 Parents/128
 4                                    election forms received               Children)2
                                      by the Government
 5
                                          • Number who elect            195 (124 Parents/71
                                                                             Children)
 6                                           to receive
                                             settlement
 7
                                             procedures
 8                                        • Number who                  158 (101 Parents/57
                                                                             Children)3
 9                                           waive settlement
                                             procedures
10       Interviews                   Total number of class                      1394
                                      members who received
11                                    interviews
12                                        • Parents who                           73
                                             received
13                                           interviews
14                                        • Children who                          66
                                             received
15
                                             interviews
16       Decisions                    Total number of CFI/RFI                     66 5
                                      decisions issued for
17                                    parents by USCIS
18
     1
         The number of election forms reported here is the number received by the Government as of
19 April 30, 2019.
20 2 The number of children’s election forms is lower than the number of parent election forms
     because in many instances a parent electing settlement procedures submitted an election form on
21   his or her own behalf or opposing counsel e-mailed requesting settlement implementation for the
     entire family, but no separate form was submitted on behalf of the child.
22   3
       The number of children’s waivers is lower because some parents have submitted waivers only
     for themselves and some parents who have waived reunification also waived settlement procedures
23   and have therefore not provided a form for the child.
     4
24     Some individuals could not be interviewed because of rare languages; these individuals were
     placed in Section 240 proceedings.
25   5
       This number is the aggregate of the number of parents whose negative CFI/RFI determinations
     were reconsidered, number of parents whose negative CFI/RFI determination was unchanged, and
26   individuals who were referred to 240 proceedings without interview because of a rare language.
     This number excludes 12 cases where a parent already had an NTA from ICE or was already
27
28

                                                    6                                  18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6055 Page 8 of 16




                                         • Number of parents                        66 6
 1
                                             determined to
 2                                           establish CF or RF
 3                                           upon review by
                                             USCIS
 4                                       • Number of parents                         0
 5                                           whose CF or RF
                                             finding remains
 6                                           negative upon
 7                                           review by USCIS
                                      Total number of CFI                           73 7
 8                                    decisions issued for
                                      children by USCIS
 9                                       • Number of                                73 8
10                                           children
                                             determined to
11                                           establish CF by
12                                           USCIS
                                         • Number of                                 0
13                                           children
14                                           determined not to
                                             establish CF by
15                                           USCIS
16    Removals                        Number of class                         100 Parents 9
                                      members who have been
17                                    returned to their country
                                      of origin as a result of
18                                    waiving the settlement
                                      procedures
19
20
     ordered removed by an IJ (which are included in the interview totals).
21   6
       This number includes parents who received positive CF/RF determinations upon reconsideration,
     parents who received a Notice to Appear based on their child’s positive CF determination, and
22   parents who were placed in Section 240 proceedings due to a rare language.
     7
23     This number is the aggregate of the number of children who received a positive CF determination,
     the number of children who received a negative CF determination, and children who were referred
24   to 240 proceedings without interview because of a rare language.
     8
       This number includes children who received a positive CF determination, children who received
25   a Notice to Appear as a dependent on their parent’s positive CF determination, and children who
     were placed in Section 240 proceedings due to a rare language.
26   9
       This number is as of April 27, 2019.
27
28

                                                     7                                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6056 Page 9 of 16




 1
           D. Parents Who ICE Records Reflect Have Absconded After Being
 2            Released
 3
            Absconders                     Number of Parents        15310
 4
                                           who absconded from
 5                                         enrollment in ATD
                                           (Alternatives To
 6
                                           Detention)
 7
           E. March 8, 2019 Order Regarding Class Definition
 8
 9             On April 25, 2019, the Court approved Defendants’ Plan for identifying
10
     members of the expanded class, and ordered the parties to provide a status report
11
     regarding implementation of this plan on May 16, 2019, ECF No. 405.               In
12
13 accordance with that order Defendants will separately update the Court regarding
14
     Plan implementation in the May 16 status report.
15
16         F. Pending Motion Regarding Released Settlement Class Members

17             The parties met and conferred regarding this issue on March 27, 2019. On
18
     April 3, 2019, Plaintiffs sent a list of questions regarding the information provided
19
20 by Defendants. Defendants responded to these inquiries on April 12, 2019. Plaintiffs
21 sent some follow up inquiries regarding the information provided by Defendants on
22
     May 3, 2019, and the parties spoke again on May 6, 2019 regarding these inquiries.
23
24 Defendants are following up on a couple of issues discussed on that call, but
25
26
     10
27        Data from time period of May 4, 2018 to April 30, 2019.

28

                                                      8                      18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6057 Page 10 of 16



     otherwise understand that Plaintiffs are satisfied with the information that
 1
 2 Defendants have provided and have no further requests at this time.
 3
        G. Children Awaiting Placement.
 4
 5         On April 3, 2019, Plaintiffs sent an email requesting information regarding

 6 the status of 17 children who remain in ORR custody, and whose parents were
 7
     removed and waived reunification. Defendants provided information in response to
 8
 9 this inquiry in the last JSR, and also concurrently provided additional information to
10 Plaintiffs. Defendants have received no further inquiries on this topic and believe
11
     the matter to be resolved.
12
13      H. Settlement Agreement Related to Removed Parents.

14         In the April 12, 2019 JSR, Plaintiffs stated that they “expect[ed] that [this]
15
     issue will need to be addressed in the next JSR and status conference.” Despite this
16
17 statement, Plaintiffs have not raised the issue with Defendants in advance of this
18 filing. If Plaintiffs make any assertions about this issue in this JSR, at tomorrow’s
19
   status conference Defendants will be prepared to propose how the Court should
20
21 proceed.
22
23
24
25
26
27
28

                                              9                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6058 Page 11 of 16



        I. Government Processes, Procedures, and Tracking, for Separations Since
 1
           June 26, 2018.
 2
              1. Data Requested by Plaintiffs
 3
 4         Defendants will provide Plaintiffs updated reports containing information
 5
     regarding parents and children separated since the Court’s June 26, 2018
 6
 7 preliminary-injunction order on the Friday following the filing of each JSR.
 8            2. Processes and Procedures
 9
           Defendants have provided a summary outline memorializing the processes,
10
11 procedures, tracking, and communication between the agencies that have been
12 adopted by the agencies since June 26, 2018. The outline also included an overview
13
     of the options for separated parents and children to obtain information about
14
15 reunification options. Defendants also have reached out to representatives for the
16 Bureau of Prisons and the U.S. Marshals Service to ensure that those entities are
17
     included in discussions regarding these processes and procedures.
18
19         On March 4, 2019, Plaintiffs and lawyers for the children’s legal service

20 providers sent comments and questions in response to the government’s proposals.
21
   Defendants have reviewed those comments and questions, and the parties met and
22
23 conferred on April 15, 2019, regarding those inquiries. Defendants have received no
24 follow-up comments or inquiries from Plaintiffs since that meet and confer.
25
26
27
28

                                             10                           18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6059 Page 12 of 16




 1 II.     MS. L. PLAINTIFFS’ POSITION
 2 1.      Centralized Database and Procedures and Standards to Govern Further
 3         Separations
 4         The parties continue to meet and confer on how to address the continuing

 5 separations.
 6 2.    Deported Parents and Settlement

 7         The parties continue to confer on this issue. Plaintiffs expect, however, that

 8 the issue will need to be addressed in the next JSR.
 9 3.     Information Regarding Parents Separated from Children After June 26

10         Plaintiffs have requested rolling disclosures of separations, as the last

11 government disclosure, on April 12, included only separations between June 26,
12 2018 and March 16, 2019. The parties continue to meet and confer on this issue,
13 and on the level of detail that the government discloses for the basis of a
14 separation.
15 4.      Additional Information Requests

16         Plaintiffs have made requests for additional information about class

17 members, including as to parents who have been treated as if they were class
18 members while in ICE detention (e.g., the government identifies them as having
19 “waived reunification”) but who have yet to appear on class lists. The parties
20 continue to meet and confer on these issues.
21 5.      Steering Committee Progress

22         The Steering Committee has successfully contacted and confirmed the

23 preferences of nearly all removed parents with respect to reunifications. On April
24 12, the government reported that, as of April 11, 30 children with removed parents
25 remained in ORR custody. The Committee has advised the government that no
26 preference will be forthcoming for one of those parents due to complex and
27 individualized family circumstances, leaving 29 children with removed parents in
28

                                              11                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6060 Page 13 of 16




 1 the operative group. The Committee has delivered preferences for the parents of 28
 2 of those children. The parent of the remaining child is seeking to return to the
 3 United States under the Settlement Agreement, and the Steering Committee has
 4 advised the government that the delivery of a parental reunification election in this
 5 case will therefore be delayed.
 6          The status of efforts based on the operative group of 29 children in ORR
 7 custody with removed parents appears in the table immediately below. 11
 8    Removed parents identified by the government to the Steering             29
 9    Committee as of 4/12/2019
10
11    Parent’s final preference has been communicated to the government        28 12
12
          • Parent has elected reunification in Country of Origin              0
13
14        • Parent has elected to waive reunification in Country of Origin     28
15    Total number of cases where the parent seeks to return to the U.S.       1
16
17 F. Children Whose Parents Have Submitted Preferences and Are Still Detained
18          On February 12, the Steering Committee provided to the government
19
     information regarding 22 children who had been in ORR custody for at least five
20
21
     11
22    As discussed at the October 25 Status Conference, Plaintiffs are reporting a set
   of detailed numbers based on the government’s most recent list of children in ORR
23 custody with removed parents. The numbers presented in this Joint Status Report
24 are based on the numbers provided by the government in the April 12 Joint Status
   Report, excluding the one child for which no preference will be forthcoming.
25
   12
          The Steering Committee determined that for one child it was appropriate to
26 report the preference of a non-removed parent because the Steering Committee was
27 unable to reach the removed parent.
28

                                             12                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6061 Page 14 of 16



     months following the submission of a final reunification election. The government
 1
 2 provided detailed information regarding these children most recently on April 12,
 3
     which the Steering Committee appreciates. According to the government’s April
 4
 5 12 data, 13 children in ORR custody as of that date remained separated from their
 6 parents for more than six months following the submission of a final reunification
 7
     election, with seven children having been in ORR custody for more than eight
 8
 9 months following the submission of a final reunification election. The Steering
10 Committee will continue to meet and confer with the Government regarding the
11
     remaining children.
12
13 III.    MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation
14          The parties continue to work together to implement the settlement agreement
15
     approved on November 15, 2018. Counsel for Plaintiffs are providing the
16
17 government with signed waiver forms as they are received from class members. The
18 parties are meeting and conferring on settlement implementation issues as they arise
19
   (including a productive meeting earlier this week), and are working together to
20
21 resolve various issues regarding implementation, interviews for class members,
22
     statistical reporting, and various individualized issues as they arise. The parties will
23
     alert the Court of any issues that require the Court’s guidance.
24
25         As reported in the prior JSR, and per the Court’s February 22, 2019 Order
26
     (ECF No. 362), the Government provided Dora and M.M.M. counsel with a list of
27
28

                                               13                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6062 Page 15 of 16



     class members with removal orders, which includes individuals with either
 1
 2 expedited removal orders or final removal orders. The parties are continuing to meet
 3
     and confer about the data and the best way to identify class members who may be in
 4
 5 need of settlement relief. The Government has recently provided Plaintiff’s counsel
 6 with additional address information to facilitate outreach to class members.
 7
     DATED: May 7, 2019                     Respectfully submitted,
 8
 9                                          /s/ Lee Gelernt
                                            Lee Gelernt*
10                                          Judy Rabinovitz*
11                                          Anand Balakrishnan*
                                            AMERICAN CIVIL LIBERTIES UNION
12                                          FOUNDATION
13                                          125 Broad St., 18th Floor
                                            New York, NY 10004
14                                          T: (212) 549-2660
15                                          F: (212) 549-2654
                                            lgelernt@aclu.org
16                                          jrabinovitz@aclu.org
17                                          abalakrishnan@aclu.org
18                                          Bardis Vakili (SBN 247783)
19                                          ACLU FOUNDATION OF SAN DIEGO
                                            & IMPERIAL COUNTIES
20
                                            P.O. Box 87131
21                                          San Diego, CA 92138-7131
                                            T: (619) 398-4485
22
                                            F: (619) 232-0036
23                                          bvakili@aclusandiego.org
24
                                            Stephen B. Kang (SBN 292280)
25                                          Spencer E. Amdur (SBN 320069)
                                            AMERICAN CIVIL LIBERTIES UNION
26
                                            FOUNDATION
27                                          39 Drumm Street
28

                                              14                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 407 Filed 05/07/19 PageID.6063 Page 16 of 16



                                     San Francisco, CA 94111
 1
                                     T: (415) 343-1198
 2                                   F: (415) 395-0950
                                     skang@aclu.org
 3
                                     samdur@aclu.org
 4
 5                                   Attorneys for Petitioners-Plaintiffs
                                           *Admitted Pro Hac Vice
 6
 7                                   JOSEPH H. HUNT
 8                                   Assistant Attorney General
                                     SCOTT G. STEWART
 9                                   Deputy Assistant Attorney General
10                                   WILLIAM C. PEACHEY
                                     Director
11                                   WILLIAM C. SILVIS
12                                   Assistant Director
13                                   /s/ Sarah B. Fabian
14                                   SARAH B. FABIAN
                                     Senior Litigation Counsel
15                                   NICOLE MURLEY
16                                   Trial Attorney
                                     Office of Immigration Litigation
17                                   Civil Division
18                                   U.S. Department of Justice
                                     P.O. Box 868, Ben Franklin Station
19                                   Washington, DC 20044
20                                   (202) 532-4824
                                     (202) 616-8962 (facsimile)
21
                                     sarah.b.fabian@usdoj.gov
22
                                     ADAM L. BRAVERMAN
23
                                     United States Attorney
24                                   SAMUEL W. BETTWY
                                     Assistant U.S. Attorney
25
26                                   Attorneys for Respondents-Defendants
27
28

                                       15                             18cv428 DMS MDD
